       Case 3:14-cr-00369-W Document 108 Filed 03/22/21 PageID.421 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 14-CR-0369-W
12                                      Plaintiff,
                                                         ORDER DENYING MOTION TO
13   v.                                                  RECONSIDER REQUEST FOR
                                                         COMPASSIONATE RELEASE
14   TYRELL LEWIS,
                                                         UNDER 18 U.S.C. § 3582(c)(1)(A)
15                                   Defendant.
16
17         On August 13, 2020, this Court denied Defendant Tyrell Lewis’s motion for a
18   reduction in sentence under 18 U.S.C. § 3582(c)(1)(A). Defendant now moves the Court
19   to reconsider the denial based on the large number of positive COVID-19 tests at
20   Defendant’s facility in November and December, the existence of new COVID-19
21   variants, and Defendant’s contracting of COVID-19 in late November.
22         Reconsideration is appropriate if the district court (1) is presented with newly
23   discovered evidence, (2) committed clear error or the initial decision was manifestly
24
25
26                                                   1
                                                                                     14-CR-0369-W
27
28
       Case 3:14-cr-00369-W Document 108 Filed 03/22/21 PageID.422 Page 2 of 2




 1   unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No. 1J,
 2   Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).
 3         As noted in the Court’s August 13, 2020 Order, Defendant’s medical ailments do
 4   not constitute an “extraordinary and compelling reason” warranting a reduction in
 5   sentence under the United States Sentencing Commission Guidelines. [Doc. 97.] Neither
 6   an increased number of positive COVID-19 tests at Defendant’s facility nor the existence
 7   of novel variants shift that analysis. The potential to contract COVID-19, which
 8   threatens every non-immune person in the country, is not an “extraordinary and
 9   compelling reason” under 18 U.S.C. § 3582(c). This is especially true for a person, such
10   as Defendant, who has already contracted COVID-19 and now possesses a temporary
11   immunity at least and a permanent immunity at best.
12         Defendant’s motion for reconsideration is DENIED.
13         IT IS SO ORDERED.
14   Dated: March 22, 2021
15
16
17
18
19
20
21
22
23
24
25
26                                                 2
                                                                                      14-CR-0369-W
27
28
